Title: To George Washington from Philip Marsteller, 17 February 1787
From: Marsteller, Philip
To: Washington, George



Honord Sir,
Alex[andri]a, Febr. 17th [1787].

Agreeable to request I send the remainder of the Blankets purchased for you agreeable to Bill enclosed (your Nephew having taken with him 15 Blankets, the best of the Purchase) the Bill of the whole amounting to £6.0.9 I gave to your Nephew—Linnen of the goodness you mention none has yet come to Hand but make no doubt Shall get some soon—Checks there is none at present on reasonable Terms. Grass & other Scythes are now in my possession, but not yet ripe for market but soon will be—Therefore must only wish you to belleve that I Watch not only the Sale but the Season in your behalf—With respect I subscribe my self your Hum. Servt

P. Marsteller

